Citation Nr: 0104053	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  00-02 063A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for status-post total 
gastrectomy, status-post Roux-en-Y esophageal jejunostomy for 
adenocarcinoma of the stomach, status-post lysis of 
adhesions, status-post small bowel obstruction, with history 
of ulcer, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from October 1977 to 
July 1989, and from August 1991 to August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Louisville, Kentucky RO that, among other things, reduced the 
rating for status-post total gastrectomy, status-post 
Roux-en-Y esophageal jejunostomy for adenocarcinoma of the 
stomach, status-post lysis of adhesions, status-post small 
bowel obstruction, with history of ulcer, from 
60 to 20 percent, effective from the day following the 
veteran's separation from his second period of service - 
September 1, 1999.  (The 60 percent rating had been assigned 
by a December 1989 rating decision subsequent to the 
veteran's first period of military service, but no 
compensation was being paid at the time of the July 1999 
reduction because of the veteran's then-active military 
service.  See 38 C.F.R. § 3.105(e) (notice of a proposed 
reduction and opportunity to respond need be given only when 
such action would result in reduction of payments currently 
being made).) 

In September 1999, the veteran informed the RO that he had 
become a resident of North Carolina and, therefore, 
jurisdiction of the claims file was transferred to the 
Winston-Salem, North Carolina RO.  By rating action of 
January 2000, the Winston-Salem RO increased the rating for 
gastrointestinal disability from 20 to 40 percent, effective 
from September 1, 1999.  In March 2000, jurisdiction of the 
claims file was transferred to the Roanoke, Virginia RO.

The Board notes that, by rating action of July 16, 1999, the 
RO, among other things, denied a claim of service connection 
for right shoulder disability on the grounds that the claim 
was not well grounded.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, 

and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  The new law applies to all claims filed 
on or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  It also applies to any denial that became final 
during the period beginning July 14, 1999, if such denial was 
issued because the claim was not well grounded, and a timely 
motion for review is made.  Id.


REMAND

The Board notes that the new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  This is significant in light of the claim now 
before the Board-entitlement to a rating higher than 40 
percent for service-connected gastrointestinal disability.  
Because the RO has not considered the veteran's claim in the 
context of the new law, and the veteran has not had an 
opportunity to prosecute his claim in that context, it would 
be potentially prejudicial to the veteran if the Board were 
to issue a decision at this time.  Consequently, in order to 
ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (57 Fed. Reg. 49,747 
(1992)).  

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, scheduling the veteran for a VA examination because 
the 

medical evidence of record is inadequate for determining 
whether the veteran's service-connected disability warrants a 
rating in excess of 40 percent under 38 C.F.R. § 4.114, 
Diagnostic Code 7308 (2000).  A 60 percent evaluation 
requires severe disability, associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  Id.  

When examined by VA in June 1999, the veteran complained of 
being nauseated most of the time and of having continuous 
diarrhea.  The diagnoses included status-post total 
gastrectomy, status-post Roux-en-Y esophageal jejunostomy for 
adenocarcinoma of the stomach with infiltration, 1989, 
status-post lysis of adhesions, and status-post mechanical 
bowel obstruction of 1993.

The Board finds that the June 1999 VA examination report is 
inadequate for rating purposes.  Given the veteran's argument 
that his symptoms associated with his total gastrectomy have 
worsened, the extent of complaints made by the veteran, and 
the lack of objective findings to either confirm or 
contradict the existence of such problems, the Board finds 
that additional evidentiary development is warranted.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment 

of service-connected gastrointestinal 
disability that has not already been made 
part of the record.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA 
gastrointestinal examination to assess 
the severity of his service-connected 
disability.  The claims folder, along 
with all additional evidence obtained 
pursuant to the request above, should be 
made available to the examiner for 
review.  The examiner should make all 
findings necessary to determine the 
current severity of the disability in 
question.  Any indicated studies should 
be accomplished.  The examination should 
include a detailed history of the 
veteran's treatment and adverse 
symptomatology.  The examiner should 
specifically state whether the veteran 
suffers from severe post-gastrectomy 
syndrome associated with nausea, 
sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, 
and weight loss with malnutrition and 
anemia.  The examiner should note the 
veteran's weight and any history of 
weight loss.  In short, the examiner 
should make all findings necessary to 
determine the current severity of the 
disability and clinical findings should 
be made so that the pertinent rating 
criteria may be applied.  38 C.F.R. 
§ 4.114, Diagnostic Code 7308 (2000).  
The rationale for the examiner's opinions 
should be explained in detail.


4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  If the veteran does not appear 
for a scheduled examination, the SSOC 
should recite the provisions of 38 C.F.R. 
§ 3.655 (2000) and explain the effect of 
this regulation on the veteran's claim.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


